Exhibit 13 TABLE OF CONTENTS Page President’s Letter to Shareholders and Customers 1 Business of Cheviot Financial Corp. 2 Financial Highlights 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Financial Statements: Management’s Annual Report on Internal Control Over Financial Reporting 29 Report of Independent Registered Public Accounting Firm 30 Consolidated Statements of Financial Condition 31 Consolidated Statements of Earnings 32 Consolidated Statements of Comprehensive Income 33 Consolidated Statements of Shareholders’ Equity 34 Consolidated Statements of Cash Flows 35-37 Notes to Consolidated Financial Statements 38 Directors and Officers 88 Investor and Corporate Information 89 Office Locations 90 LETTER FROM THE PRESIDENT AND CHIEF EXECUTIVE OFFICER To Our Shareholders and Customers: We are pleased to present the Annual Report to Shareholders of Cheviot Financial Corp. (the “Corporation”), the holding company which owns 100% of the outstanding stock of Cheviot Savings Bank (the “Bank”). This is the ninth annual report to reflect the consolidated results of operations and financial condition of the Corporation and Bank. On January 18, 2012, Cheviot Financial Corp., a Maryland corporation, completed its second-step conversion and related public stock offering.Cheviot Savings Bank is now 100% owned by the Corporation and the Corporation is 100% owned by public shareholders.The results for 2012 represent the first year of operations as a 100% owned public company. We end the year with a profit of $3.4 million and a well-capitalized Corporation poised for growth.Lending and loan sales were at the highest level in our history.Loan originations for the year totaled $123.2 million. As we ing Center: Blue Ash Bridgetown 4750 Ashwood Drive 6060 Bridgetown Road Cincinnati, Ohio 45241 Cincinnati, Ohio 45248 (513) 469-8000 (513) 389-3333 (Closed 2/2013) Harrison 1194 Stone Drive Harrison, Ohio 45030 (513) 202-5490 Western Hills 5791 Glenway Avenue Cincinnati, Ohio 45238 (513) 471-7300 Delhi 585 Anderson Ferry Road Cincinnati, Ohio 45238 (513) 347-4991 Taylor Creek 7072 Harrison Avenue Cincinnati, Ohio 45247 (513) 353-5140 O’Bryonville 2000 Madison Road Cincinnati, Ohio 45208 (513) 321-0235 Roselawn 7615 Reading Road Cincinnati, Ohio 45237 (513) 761-1101 Forest Park 1100 West Kemper Road Cincinnati, Ohio 4240 (513) 851-0400 Sharonville 11186 Reading Road Cincinnati, Ohio 45241 (513) 563-6060 Anderson 7944 Beechmont Avenue Cincinnati, Ohio 45255 (513) 474-3750 - 90 -
